                Case 2:21-sw-00126-DB Document 6 Filed 04/06/21 Page 1 of 1

 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 SAM STEFANKI
   Assistant United States Attorney                                             FILED
 3 501 I Street, Suite 10-100                                                   Apr 06, 2021
   Sacramento, CA 95814                                                     CLERK, U.S. DISTRICT COURT
                                                                          EASTERN DISTRICT OF CALIFORNIA
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                               IN THE UNITED STATES DISTRICT COURT

 9                                     EASTERN DISTRICT OF CALIFORNIA

10   In the Matter of the Search of:                 CASE NO.: 2:21-SW-00126-DB

11   Information associated with Facebook user ID    ORDER TO UNSEAL SEARCH WARRANT
     100011985227160 that is stored at premises      AND SEARCH WARRANT AFFIDAVIT
12   controlled by Facebook

13

14          Upon application of the United States of America and good cause having been shown,

15          IT IS HEREBY ORDERED that the files in the above-captioned matter be, and are, unsealed.

16

17    Dated:    April 6, 2021
                                                       THE HONORABLE CAROLYN K. DELANEY
18                                                     United States Magistrate Judge
19

20
21

22

23

24

25

26

27

28


      [PROPOSED] ORDER TO UNSEAL SEARCH WARRANT
